Citation Nr: 1824716	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  15-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to Vocational Rehabilitation training benefits under Chapter 31, Title 38, United States Code.

(The issues of entitlement to earlier effective dates for the grant of 10 percent ratings for cubital tunnel syndrome, right arm, and cubital tunnel syndrome, left arm, are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to earlier effective dates for the grant of 10 percent ratings for right and left arm cubital tunnel syndrome are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing (providing that because they differ from other issues so greatly, separate decisions shall be issued in vocational rehabilitation cases in order to produce more understandable decision documents).


FINDINGS OF FACT

1.  The Veteran has an impairment of employability. 

2.  The Veteran's current service-connected obstructive sleep apnea, asthma, thoracic back strain, tinnitus, cubital tunnel syndrome, right arm, cubital tunnel syndrome, left arm, fibrocystic breast, and dry eye syndrome contribute to the Veteran's impairment of employability. 

3.  The Veteran is currently employed part time as a substitute teacher. 

4.  The Veteran has overcome the effects of her impairment in employability, and she does not have an employment handicap for vocational rehabilitation purposes.  





CONCLUSION OF LAW

The criteria for entitlement to additional VR&E services under the provisions of Chapter 31, Title 38, United States Code are not met.  38 U.S.C. §§ 3101 (2012); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.52, 21.53, 21.198, 21.364 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, the United States Court of Appeals for Veterans Claims (Court or CAVC) has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions, which is the case here.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  For this reason, the Board finds that the VCAA does not apply. 

II.  Legal Criteria

The purpose of training and rehabilitation benefits provided in Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable veterans with service-connected disabilities to achieve maximum independence in daily living, and to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C. § 3100.  As applicable in this case, the aim of the provision is to provide such services necessary to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment. 

A service-disabled veteran must meet three basic requirements to be eligible for receipt of Chapter 31 vocational rehabilitation benefits: (1) VA must find that the veteran has basic entitlement to services as prescribed by 38 C.F.R. § 21.40; (2) the services necessary for training and rehabilitation must be identified by VA and the veteran; and (3) an individual written plan must be developed by VA and the veteran describing goals of the program and the means through which these goals will be achieved.  38 U.S.C. § 3102; 38 C.F.R. §§ 21.1(b)(1-3 ), 21.40. 

Regarding the first requirement, as pertinent to this case, the regulation requires that the following two conditions are met: (1) the veteran has a service-connected disability, and the disability is rated either 20 percent or more; or, if the veteran filed an original claim prior to November 1, 1990, the disability is rated at a compensable level which may be less than 20 percent, (2) the disability must have been incurred or aggravated by active duty service on or after September 16, 1940, and (3) the veteran is in need of rehabilitation to overcome an employment handicap.  38 C.F.R. § 21.40.  The Veteran has met this requirement due to her service-connected disabilities.  

In each case in which a veteran has either an employment handicap or serious employment handicap, VA must determine the reasonable feasibility of achieving a vocational goal.  38 C.F.R. § 21.53(a).  A vocational goal is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C. § 3101(8).  An "employment handicap" is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a). 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of a veteran's service-connected and nonservice-connected disabilities, when considered in relation to his or her circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disability (service and nonservice-connected), when considered in relation to his or her circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

A veteran's case will be discontinued and assigned to discontinued status when the veteran declines to initiate or continue the rehabilitation process and does not furnish an acceptable reason for his or her failure to do so following the assignment to interrupted status.  38 C.F.R. § 21.198(b)(1).  A veteran's case will be discontinued and assigned to discontinued status when his or her conduct or cooperation becomes unsatisfactory.  38 C.F.R. § 21.198(b)(2).

Factual Background

The Veteran applied for Vocational Rehabilitation benefits in January 2014.  The Veteran reported at that time that she worked as a part time substitute teacher for $1,000 per month.  She reported that she cannot type or write for extended periods of time and she requested tuition assistance to finish her degree.  

She underwent a vocational assessment in March 2014.  As part of this assessment, the Veteran reported that her education included a Business Administration Bachelor's degree obtained in 1998 from Webster University, a Master's degree in Guidance Counseling obtained from Bowie State University in 2005, and a Doctorate in Counseling Psychology obtained from Argosy University in 2013.  The Veteran also reported that she was currently pursuing a degree in Higher Education from Argosy University.  The Veteran reported past work including work for Boeing as an analyst and a consultant with a salary of $20,000 per month, work for Target Corporation as a group leader with a salary of $5,000 per month, work as a teacher's assistant at Argosy University with a salary of $500 per month, and work as a substitute teacher at Lake Elsinore Unified School District with a salary of $1,000 per month.  

A report from a Vocational Rehabilitation counselor from March 2014 indicated that the staff who evaluated the Veteran considered her to be well-qualified and that she had overcome her disability.  The Vocational Rehabilitation counselor also opined that the Veteran had overcome her disability.  The counselor pointed out that the Veteran claimed she could not work full time or use a computer due to the Veteran's service-connected cubital tunnel syndrome, but that her disability rating was only 10 percent for this disability and that she could use speech recognition software to access her computer.  The Veteran also complained of her dry-eye syndrome, which was not service connected at the time, but the Board notes that the Veteran was assigned a noncompensable rating for this disability.  The Veteran desired to become an adjunct college instructor, but the counselor pointed out that the Veteran's Master's degree was sufficient for employment as an adjunct instructor.  

In the Veteran's March 2014 statement, she reported that she was not qualified to work as a psychologist until she completed 3,000 hours of supervised training.  She also noted that her current program is designed to prepare her to be a college professor.  However, as the counselor pointed out later in March 2014, the Veteran does not desire to work as a psychologist, she can obtain an adjunct professor position with her current education, and that while she is adamant that she cannot maintain full time employment, she currently works part time.  Based on this record, the Veteran was denied Vocational Rehabilitation benefits in a March 2014 decision. 

The Veteran continued to disagree with the RO's denial, and she wrote in her substantive appeal that she experiences dry eyes, blurred vision, headaches, and numbness in her arms.  The Veteran stated that her degree in psychology did not qualify for work as a professor because colleges desire candidates working in the field as practicing psychologists.  She also filed a claim for fraud against the university that awarded her doctorate.  Further, she asserted that the Vocational Rehabilitation counselor denied her claim for personal reasons and that she had to use student loans to pay for her remaining courses.  


Analysis

The Veteran must need rehabilitation to overcome an employment handicap to be entitled to Vocational Rehabilitation services.  38 C.F.R. § 21.40(b).  The evidence set forth above shows that the Veteran is currently employed and has significant education and work experience.  The Veteran has indicated that she could become a practicing psychologist by completing 3,000 hours of training and passing an examination.  The Vocational Rehabilitation counselor opined that the Veteran's current education is sufficient to qualify her for employment as an adjunct college professor, her desired position.  

The purpose of Vocational Rehabilitation benefits is not to supply indefinite resources to allow a veteran to obtain one specific position.  Instead, the intended purpose of VA Vocational Rehabilitation services is to enable service-connected disabled veterans to achieve maximum independence in daily living, and to become employable and obtain and maintain suitable employment. 38 U.S.C. § 3100; 38 C.F.R. § 21.70.  Here, the Veteran is independent and employed.  The Veteran desires to be an adjunct professor at a college.  Given her Master's degree, the Vocational Rehabilitation counselor opined the Veteran is currently qualified for this position.  There is also no expert opinion to the contrary.  Thus, additional Vocational Rehabilitation is unnecessary to help the Veteran obtain this position.  Further, the Veteran has identified the employment impairment caused by her service-connected disabilities as dry eyes, headaches, blurry vision, and numbness in her arms.  The Board does not have evidence of how the Veteran's further education would help her overcome these specific impairments, especially given that she is currently employed despite these conditions.  The Vocational Rehabilitation counselor concluded that, given her current employment and education level, the Veteran had overcome her disability.  

Thus, the Board finds that, while the Veteran does have an impairment of employability to which her service-connected disabilities materially contribute, an employment handicap does not exist because the Veteran has overcome the effects of any impairment of employability through employment in an occupation that is consistent with her pattern of abilities, aptitudes and interests, and is successfully maintaining such employment.  Where the evidence shows no impairment of employability or that the veteran has overcome the effects of any impairment of employability, the regulations specifically provide that an employment handicap does not exist.  38 C.F.R. § 21.51(f)(2).

The Board further notes that the Veteran has stated that she cannot work a full time job because of her service-connected disabilities.  However, veterans prevented from obtaining or maintaining gainful employment by their service-connected disabilities can apply for a total rating based on individual unemployability due to service-connected disabilities (TDIU).  38 C.F.R. § 4.16.  Thus, a claim for TDIU, not Vocational Rehabilitation benefits, would be the appropriate remedy to the extent that the Veteran is claiming that her disabilities prevent her from obtaining or maintaining gainful employment.  

The Veteran also alleged that she had been defrauded by Argosy University, although she continued to seek further education through Argosy University despite her allegations of fraud.  However, to the extent that she alleges she has been defrauded, the potential remedies lie with that institution, and Vocational Rehabilitation is not the appropriate avenue to pursue such benefits.  

Accordingly, the Board finds that the evidence does not show that the Veteran's service-connected disabilities are productive of an employment handicap that has not been overcome through employment in an occupation consistent with her pattern of abilities, aptitudes and interests, and that therefore, the criteria for entitlement to a program of vocational rehabilitation service are not met.  Consequently, entitlement to a program of vocational rehabilitation services is not warranted.  38 U.S.C. §§ 3102, 5107(b); 38 C.F.R. §§ 21.40, 21.51.







ORDER

Entitlement to a program of vocational rehabilitation services under Chapter 31, Title 38, United States Code, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


